Citation Nr: 0810124	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a nasal fracture.

2.  Entitlement to service connection for a bilateral foot 
condition, claimed as residuals of exposure to cold.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1975 to December 1978, when he was honorably 
discharged.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which granted service connection for  residuals of a 
nasal fracture, rated noncompensably (zero percent) 
disabling; and denied the veteran's claim of entitlement to 
service connection for a bilateral foot condition.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in July 2005.  

Issues not on appeal

In its May 2004 decision, the RO also denied service 
connection for a back condition, Osgood Schlatter's disease, 
and depression.  The veteran did not disagree.  Thus, those 
issues are not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Hearing

The veteran was scheduled for a Travel Board hearing in June 
2006.  However, the veteran cancelled that hearing, and he 
has not since requested another hearing.  Accordingly, the 
hearing request has been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007). 



FINDINGS OF FACT

1.  The veteran's residuals of a nasal fracture are 
asymptomatic and specifically are not evidenced by any nasal 
blockage.   

2.  The competent medical evidence of record does not include 
a current diagnosis of a bilateral foot condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected residuals of a nasal fracture are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2007).

2.  A bilateral foot condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased (compensable) 
disability rating for his service-connected residuals of a 
nasal fracture and entitlement to service connection for a 
bilateral foot condition.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

The Board observes that letters were sent to the veteran in 
November 2003 and March 2006 which were specifically intended 
to address the requirements of the VCAA.  The November 2003 
and March 2006 letters stated that to support a claim for 
service-connection, the evidence must show that (1) you had 
an injury in military service, or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; (2) you have a 
current physical or mental disability shown by medical 
evidence; (3) there is a relationship between your disability 
and an injury, disease or event in military service.  The 
March 2006 letter stated that to establish a claim to an 
increased disability rating, "the evidence must show that 
your service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the March 
2006 VCAA letter, the veteran was informed that VA would 
request "relevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  This letter also 
advised the veteran that VA will provide "a medical 
examination for you, or get a medical opinion, if we 
determine that it is necessary to decide your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The March 2006 letter notified the veteran that "if the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  
(emphasis as in original.)  

Fourth, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The March 2006 letter instructed the veteran that "if there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R.       § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There have been two significant recent Court decisions 
concerning the VCAA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran received specific Dingess notice in a letter from 
VA dated in May 2006.  

In January 2008, additional requirements for adequate VCAA 
notice were mandated for increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  For an increased-compensation claim, section § 
5103(a) now requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6. 

In this case, the Board finds that any lack of notice did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge of what was 
required of him to substantiate his claim.  See Vazquez-
Flores, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
["actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim",   citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)];  

In his March 2008 written brief presentation, the veteran's 
representative specifically noted that "The American Legion 
is aware of the criteria needed to grant a compensable 
evaluation for this condition [increased disability rating 
for residuals of a nasal fracture] . . . ."  See page 2 of 
written brief presentation.  

Moreover, the veteran has himself referenced the schedular 
criteria in communications to VA.  He stated "I have one 
nasal passage that is blocked" in his January 2005 notice of 
disagreement and "my nostrils is half close [sic]" in his 
July 2005 substantive appeal [VA Form 9].  This precisely 
mirrors the schedular criteria for a compensable rating for a 
deviated septum.   

Therefore, any error as to VCAA notice has been cured by the 
veteran's demonstration and that of his representative, of 
actual knowledge of what is required to substantiate his 
claim.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records and 
outpatient treatment reports.  The veteran underwent a VA 
examination in April 2005.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  
The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, who provided argument on his behalf.  As was 
explained in the Introduction, the veteran cancelled his 
Travel Board hearing.    

1. Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a nasal fracture.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.



Assignment of diagnostic code

The veteran's service-connected residuals of a nasal fracture 
is currently rated as The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board concludes that because 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (septum, nasal, deviation of) specifically includes 
deviation of the nasal septum, and the veteran has 
specifically claimed such, see page 2 of the March 2008 
written brief presentation, it is the most appropriate 
Diagnostic Code.    

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6502  read as follows: 

10% - traumatic only; with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).



Analysis 

Schedular rating 

The veteran's service-connected residuals of a nasal fracture 
are currently evaluated as zero percent disabling.  To 
qualify for a 10 percent disability rating under Diagnostic 
Code 6502, the medical evidence of record would have to show 
a 
"50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side."

In the April 2005 VA examination, the examiner assessed the 
veteran with "no evidence of deviated nasal septum on 
present exam."  "No blockage" for either nostril was 
noted.  Examination, in fact, was completely normal.

There is no medical evidence to the contrary.  Indeed, when 
hospitalized at a VA facility in May 2000 for alcohol 
dependence, he did not report any nasal problems.

The veteran himself has stated"  I have one nasal passage 
that is blocked" [January 2005 notice of disagreement] and 
"My nostrils is half close" [July 2005 VA Form 9].  Setting 
aside for a moment the obvious inconsistency [the veteran 
first stated that one nasal passage was completely blocked 
and then stated that both nasal passages were half blocked], 
his statements are not replicated in any medical evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  In the 
absence of any objective evidence of any nasal problems, the 
Board finds the veteran's self reports to be lacking in 
credibility.

The veteran has been provided with ample opportunity to 
present competent medical evidence in support of his claim.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

Thus, the veteran does not meet the criteria for a 
compensable disability rating for his service-connected 
residuals of a nasal fracture.  The noncompensable disability 
rating is continued.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

At no time subsequent to grant of service connection has the 
veteran evidenced symptomatology warranting a compensable 
disability rating.  Accordingly, a noncompensable rating is 
assigned for residuals of a nasal fracture from November 4, 
2003.
 
Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  As noted above 
the evidence of record shows the service-connected disability 
to be asymptomatic.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual.  

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased 
(compensable) disability rating for his service-connected 
residuals of a nasal fracture.  The benefit sought on appeal 
is accordingly denied.

2.    Entitlement to service connection for a bilateral foot 
condition, claimed as residuals of exposure to cold.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  

Analysis 

With respect tog Hickson element (1), current disability, 
there is of record no competent medical diagnosis of a 
current foot disability.  Although the veteran contends that 
he "continued to complain of bilateral foot pain," such is 
not supported by any medical evidence in the record.  
Furthermore, "pain" by itself is not subject to service 
connection under VA regulations.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted].  

To the extent that the veteran himself believes that he has a 
current foot disability, the Board appreciates that with a 
MOS of medical specialist he had eight weeks of rudimentary 
medical training in service.  However, there is no evidence 
that the veteran has any special skill in identifying and 
diagnosing diseases.  (His post-service employment was 
"construction helper".)  Indeed, the veteran has not 
identified any foot disease; rather, he has merely indicated 
that his feet hurt. 
The veteran's assertions doe not serve to establish a current 
disability.

Because there is no competent medical evidence of a current 
foot disability, Hickson element (1) is not met and the claim 
fails on that basis alone.  
As Hickson element (1) is not met, a discussion of the 
remaining Hickson elements is unnecessary.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a bilateral foot condition.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a nasal fracture is 
denied.

Entitlement to service connection for a bilateral foot 
condition is denied.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


